To compel respondent to vacate an order permitting an appeal to be taken from an order admitting a will to probate.
Denied July 26, 1893, with costs. Rehearing denied Nov. 21, 1893.
After tbe final determination in No. 150, tbe contestant applied to the Circuit Court, which allowed an appeal under ITow. Stat., Sec. 6784.
Held, that a party ought not- to lose bis right to an appeal through tbe neglect or oversight of bis attorney. Citing Loree vs. Reeves, 2 M., 133; Capwell vs. Baxter, 58 M., 571.